ITEMID: 001-58914
LANGUAGEISOCODE: ENG
RESPONDENT: CYP
BRANCH: GRANDCHAMBER
DATE: 1999
DOCNAME: CASE OF LARKOS v. CYPRUS
IMPORTANCE: 1
CONCLUSION: Violation of Art. 14+8;Not necessary to examine Art. 14+P1-1;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award;Costs and expenses partial award - domestic proceedings;Costs and expenses partial award - Convention proceedings
JUDGES: Luzius Wildhaber
TEXT: 6. The applicant is a Cypriot citizen born in 1936. He is a retired civil servant. On 1 May 1967 he rented from the Cypriot State a house in which he has been living ever since with his wife and four children. The tenancy agreement had many of the features of a typical contract for the lease of property with provisions on the payment of rent by the applicant, the use and maintenance of the property, the giving of notice and a termination date. The agreement provided that the tenancy would come to an end in the event of the applicant being transferred to a district other than the one in which the property was situated.
7. On 3 December 1986 the Ministry of Finance informed the applicant that the permission by virtue of which he occupied the premises was revoked and that he had to surrender the property by 30 April 1987. He failed to do so and on 3 June 1987 the Attorney-General notified him that if he did not vacate the house before 31 July 1987 legal action would be taken against him.
8. On 3 July 1987 the applicant replied that he had been living together with his family in the house for twenty years. He had been obliged to spend significant sums of money on the maintenance and improvement of the house since the competent public authorities had shown no interest in its upkeep. He claimed that he was a “statutory tenant” within the meaning of the Rent Control Law 1983 (Law no. 23/1983 – see paragraphs 14 and 15 below) and stated that he would continue to occupy the premises as long as he was protected by law.
9. On 9 March 1989, replying to a second letter from the Attorney-General dated 5 January 1989, the applicant reiterated his earlier position.
10. On 3 February 1990 the government of Cyprus instituted proceedings against the applicant before the District Court of Nicosia to have him evicted. The government submitted, inter alia, that the applicant did not occupy the house under a tenancy agreement within the meaning of the Rent Control Law 1983, but that the premises had been allocated to him by administrative order because of his position in the civil service.
11. On 5 February 1992 the District Court of Nicosia gave judgment against the applicant. The court did not pronounce on the issue of the title under which the applicant occupied the premises. The court’s interpretation of the Rent Control Law 1983 led it to conclude that its protection did not extend to the applicant since it only bound private owners of property and not the Cypriot State. A person who rented premises owned by the State could not therefore be considered a “statutory tenant” protected by that Law.
The applicant was ordered to vacate the premises before 30 June 1992.
12. The applicant appealed against the judgment to the Supreme Court relying on Article 14 of the Convention and Article 1 of Protocol No. 1. At the hearing before the Supreme Court the applicant relied essentially on the following argument: his rights as a tenant were “property rights” within the meaning of Article 1 of Protocol No. 1 and he was the victim of discrimination in the enjoyment of these rights because the Rent Control Law 1983, as interpreted by the District Court of Nicosia, gave no protection to tenants of the State whereas the same Law protected the State as a “statutory tenant” when it rented premises owned by a private individual. The applicant also submitted that he was the victim of a further act of discrimination in that he enjoyed less protection under the relevant Law than tenants of private persons.
13. On 22 May 1995 the Supreme Court dismissed the applicant’s appeal, considering that he could not claim any property rights under Article 1 of Protocol No. 1 as a tenant. The court also found that, in any event, the notion of equality did not require that a person who enjoyed the protection of the Rent Control Law 1983 as a tenant should be automatically required to grant the same protection to his or her tenants if that person happened to own property. Finally, the court considered, in an obiter dictum, that even if the case concerned the different treatment reserved by the law to property rented out by private owners and to property rented out by the State, there would be no violation of the Constitution or the Convention because “it would be reasonable to consider that it is not necessary to grant protection [to tenants] vis-à-vis the [State] which [is] not in the same position as a private owner and [is] not expected to administer the property of the State according to criteria similar to those guiding a private owner”.
Further to this decision, the applicant has been threatened with imminent eviction.
14. According to section 3(1), the Rent Control Law 1983 applies only to dwellings and shops in areas designated “regulated areas”, which are defined in section 2 as every area which was declared as such under the previous rent control legislation and includes every other area so declared by order of the Council of Ministers. Section 3(1), which has been unaffected by subsequent amendments to the 1983 Law, sets out the circumstances under which an order may be made.
Section 3(1) provides as follows:
“Whenever it is considered by the Council of Ministers to be necessary or expedient for the purpose of securing the availability of dwellings and shops for reasonable rents and the security of possession thereof, or whenever the public interest otherwise so requires, the Council of Ministers may by Order published in the Official Gazette of the Republic declare any area in Cyprus as a regulated area, and thereupon the provisions of this Law shall apply to all dwellings or shops within such area.”
“Οσάκις το Υπουργικόν Συμβούλιον κρίνη ότι είναι αναγκαίον ή σκόπιμον προς τον σκοπόν της εξασφαλίσεως της διαθεσιμότητος των κατοικιών ή καταστημάτων αντί λογικών ενοικίων και της ασφαλείας της κατοχής τούτων, ή οσάκις το δημόσιον συμφέρον ούτως άλλως απαιτή, το Υπουργικόν Συμβούλιον δύναται δια διατάγματος δημοσιευομένου εις την επίσημον εφημερίδα της Δημοκρατίας να κηρύξη οιανδήποτε περιοχήν εν Κύπρω ως ελεγχομένην περιοχήν, τούτου δε γενομένου θα ισχύουν αι διατάξεις του παρόντος Νόμου δι’ οιασδήποτε κατοικίας ή καταστήματα ενός της τοιαύτης περιοχής.”
15. According to section 11 tenants of dwellings situated within a “regulated area” who, upon the expiry or termination of the first term of their tenancy agreement, remain in occupation of the dwelling (“statutory tenants”) cannot be evicted save in certain specified circumstances set out in the Rent Control Law. These circumstances include the non-payment of rent, unauthorised use of the property and where the dwelling is reasonably required by the landlord for occupation by him or his wife, children or other dependants.
16. Under Article 54(e) of the Constitution, it is for the Council of Ministers to supervise and dispose of property belonging to the Republic of Cyprus. This power of supervision and disposal must be exercised in accordance with the provisions of the Constitution and the law.
VIOLATED_ARTICLES: 14
8
